Citation Nr: 1706926	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  07-35 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in De Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2006 and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

These matters were previously before the Board, most recently in November 2013, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.

In March 2010, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge that conducted the March 2010 hearing is no longer employed by the Board.  In October 2016, the Veteran was sent a letter advising him of that fact, and asked whether he wished to participate in another hearing before a current Veterans Law Judge.  In that letter, the Veteran was also advised that if a response was not received within 30 days, the Board would assume that he did not want another hearing and will proceed accordingly.  To date, no response has been received by the Veteran and so, his claims will be addressed by the undersigned Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 19.3(b), 20.707 (2016). 

The issue of entitlement to TDIU is REMANDED to the RO/Appeals Management Office (AMO).


FINDING OF FACT

Bilateral hearing loss disability and tinnitus are etiologically related to acoustic trauma sustained in active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally, service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence of record demonstrates that the Veteran has current bilateral hearing loss that satisfies the puretone threshold requirements for a disability for VA purposes.  The evidence of record also includes a current diagnosis of tinnitus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  As such, no further discussion is needed regarding the presence of current bilateral hearing loss and tinnitus disabilities. 

The Veteran asserts that his bilateral hearing loss disability and tinnitus were incurred in or due to his active duty, specifically as a result of exposure to noise during his active service.  The Veteran's DD Form 214 demonstrates that he was awarded a Combat Infantry Badge.  As such, the Board finds that the Veteran's in-service exposure to noise/acoustic trauma has been established.  Consequently, the salient question presented by the Veteran's claims is whether his bilateral hearing loss disability and tinnitus are etiologically related in-service acoustic trauma.

The Veteran's service treatment records (STRs) are silent for treatment for, or complaints of, hearing problems and/or tinnitus while he was in active service.  Further, he did not have hearing loss for VA purposes at any time during his active service.  Regardless, the Veteran asserts that he first experienced symptoms of decreased hearing acuity and tinnitus while he was in active service and that those symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible.

The Veteran was provided several VA audiology evaluations, including audiology evaluations pursuant to Board remands in May 2010, February 2013, and, November 2013.  The Board need not reiterate here its findings from the May 2010, February 2013, and November 2013 remands.  It is sufficient to state that, in each of those remands, the Board determined that the VA evaluation provided was insufficient and/or inadequate for purposes of adjudicating the claims.

Pursuant to the November 2013 remand, the Veteran underwent a VA audiological evaluation in May 2014.  At that time, the examiner opined that the Veteran's bilateral hearing loss disability was not at least as likely as not caused by or a result of an event in military service.  In this regard, the examiner noted that while there was a slight shift in the Veteran's right ear hearing threshold during service, the thresholds were not re-tested to confirm that any change was permanent in nature.  With regard to the left ear, the examiner noted that the Veteran's left ear hearing acuity was normal at separation.  With regard to the Veteran's tinnitus, the examiner opined that despite the fact that the Veteran reported experiencing tinnitus while in active service, it was as likely as not that the tinnitus was a symptom associated with the Veteran's hearing loss disability.  

The Board finds that the May 2014 VA medical opinions provided are inadequate.  In this regard, the examiner failed to consider the Veteran's competent and credible statements that he first experienced symptoms of hearing loss and tinnitus while in active service.  Further, the examiner specifically noted the fact that the Veteran's left hear hearing acuity was normal at separation.  However, the fact that the Veteran had normal hearing at separation is not fatal to a claim of entitlement to service connection for hearing loss.  Additionally, the examiner did not address the contention that the Veteran's bilateral hearing loss disability and tinnitus could have onset after service, but still be etiologically related to in-service acoustic trauma.  As the opinions are not adequate, they cannot serve as the basis of a denial of entitlement to service connection.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify decreased hearing acuity and tinnitus, and his statements have been found credible.

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The Veteran has competently and credibly reported decreased hearing acuity and tinnitus during service.  He has also competently and credibly asserted a continuity of symptomatology since service.  In addition, he has current diagnoses of bilateral hearing loss disability and tinnitus.  The VA medical opinions of record are not competent opinions against the claims as they are inconsistent with the other evidence of record and failed to consider the Veteran's competent and credible lay statements.  

Therefore, the Board finds that the evidence for and against the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus are at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Throughout the pendency of this appeal, the Veteran has undergone several VA examinations; however, none of these examinations assessed all of the Veteran's service-connected disabilities in relation to his employability.  This is especially true given the above grants of service connection for bilateral hearing loss and tinnitus.  The evidence of record is otherwise insufficient to properly adjudicate the TDIU claim herein.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  Consequently, the Board finds that a remand is warranted in order to provide the Veteran another VA examination.

Additionally, current treatment records should be identified and obtained before a decision is rendered regarding the issue of entitlement to a TDIU.

Accordingly, the case is remanded for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records that are not already associated with the claims file.  

2.  Then, schedule the Veteran for a VA examination(s) to determine the occupational limitations caused by his service-connected disabilities.  The examiner(s) must review the claims file and note that review in the examination report(s).  Any indicated studies should be performed. 

Based on the examination of the Veteran and the review of the record, the examiner(s) should provide an opinion as to whether there is a 50 percent or greater probability that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  If the Veteran is felt capable of work despite his service-connected disabilities, the examiner(s) should state what type of work and what accommodations would be needed as a result of the Veteran's service-connected disabilities.  

The rationale for all opinions expressed must be provided.  

3.  Confirm that the VA examination report(s) and any medical opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the claim for TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


